Title: From George Washington to Sarah Livingston Alexander, 20 January 1783
From: Washington, George
To: Alexander, Sarah Livingston


                        My Lady,
                            Newburgh Jany 20th 1783
                        
                        Having been informed by a Letter of the 14th Instt from Captn Sill of the unspeakable loss Your Ladiship has
                            experienced, I feel the sincerest dispositions to alleviate by sympathy or participation those sorrows which I am sensible
                            cannot be removed or effaced. for this purpose, I would also have suggested every rational topic of consolation, was I not
                            fully perswaded that the principles of Philosophy & Religeon of which you are possessed had anticipated every
                            thing I could say on the subject.
                        It only remains then as a small but just tribute to the Memory of My Lord Stirling to express how deeply I
                            share in the common affliction, on being deprived of the public and professional assistance, as well as the private
                            friendship of an officer of so high Rank with whom I had lived in the strictest habits of Amity—and how much those
                            Military Merits of His Lordship which rendered him respected in his life time, are now regretted by the whole Army.
                        It will doubtless be a soothing consideration in the poignancy of your grief, to find that the General
                            Officers are going into Mourning for My Lord.
                        Mrs Washington joins me in requesting that your Ladiship and Lady Kitty will be assured that we feel the
                            tenderest sensibility on this melancholy occasion. With sentiments of perfect esteem & respect. I am, Yr Ladiships
                            Most Obedt & Hble Servt
                        
                            Go: Washington
                        
                    